UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 23, 2007 ————— SECURITY CAPITAL ASSURANCE LTD (Exact name of registrant as specified in its charter) ————— Bermuda 001-32950 Not applicable (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) A.S. Cooper Building, 26 Reid Street, 4th Floor, Hamilton, Bermuda HM 11 (Address of principal executive offices) Registrant’s telephone number, including area code: (441) 292 7448 Not Applicable (Former name or former address, if changed since last report) ————— Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The following information is being furnished under Item 2.02, “Results of Operations and Financial Condition.” This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, or incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On July 23, 2007, Security Capital Assurance Ltd issued the press release attached as Exhibit 99.1 and incorporated by reference herein announcing the results for the second quarter of 2007. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The following exhibits are filed herewith: Exhibit No. Description 99.1 Press Release (“Security Capital Assurance Reports Second Quarter and First Half 2007 Results”) dated July 23, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 23, 2007 SECURITY CAPITAL ASSURANCE LTD (Registrant) By: /s/ Kirstin Romann Gould Name: Kirstin Romann Gould Title: Secretary
